Citation Nr: 1734219	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability, to include hip replacement.

2. Entitlement to service connection for bilateral calluses of the fifth toes.

3. Entitlement to service connection for residuals of a bilateral foot injury, to include bilateral plantar fasciitis.

4. Entitlement to service connection for a heart condition, to include congestive heart failure and coronary artery disease.

5. Entitlement to service connection for hypertension.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2011, the RO denied service connection for hypertension and residuals of bilateral foot injuries, finding that new and material evidence had not been received to reopen these claims.  The RO also denied service connection for a bilateral hip disability and bilateral calluses of the fifth toes.  In November 2012, the RO, inter alia, denied service connection for congestive heart failure and entitlement to a TDIU.

The Veteran has been scheduled for several Board Central Office hearings.  Two hearings that were scheduled for August 2014 were postponed.  The Veteran did not appear for a third hearing that was scheduled in January 2015.  There is no record of any good cause shown for not showing up for the January 2015 hearing, or any request to reschedule.  Therefore, the Veteran's hearing request is considered withdrawn.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal of service connection for a congestive heart failure and residuals of a foot injury are more accurately stated as listed on the title page of this decision.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  In this regard, while the Veteran's claim identified his heart condition as congestive heart failure, he has been diagnosed with congestive heart failure and coronary artery disease.  In addition, while the Veteran's claim was previously characterized as seeking service connection for residuals of a bilateral foot injury, he has been diagnosed with plantar fasciitis.  Therefore, in consideration of the holdings in Brokowski and Clemons, the Board has recharacterized these issues as reflected on the title page.

In September 2015, the Board reopened the claims of service connection for residuals of a bilateral foot injury and hypertension, and remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.

In September 2015, the Board directed that the Veteran's VA treatment records be associated with the claims folder, including all records from the VA medical center in Hampton, dated 1983 to 1989.  The Board further directed that "if efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim."  The record indicates that VA has been unsuccessful in obtaining these records and such is noted in his claims file.  However, there is no indication in the record that the Veteran himself was ever formally notified that these records are unavailable, as specifically requested in the September 2015 Board remand.  Therefore, remand is required so that the Veteran can be properly notified that these records are unavailable.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

With regard to the bilateral foot claim, an addendum etiology opinion is also needed.  Pursuant to the 2015 remand, the Veteran was afforded a VA foot examination in December 2015 and the examiner provided opinions unfavorable to the Veteran's claim.  The examiner stated that the bilateral 5th toe callouses diagnosed during service resolved without objective residuals and no callouses are currently shown.  The examiner did diagnose the Veteran with "status post osteotomy in 1989, residual scar" and bilateral calcaneal spurs, but found insufficient evidence to warrant or confirm a diagnosis of pes cavus, flat foot (pes planus) or arthritic bilateral foot or its residuals.  Nonetheless, approximately one month later, a January 2016 VA treatment note shows a diagnosis of plantar fasciitis and that treatment note reflects that the Veteran had recently been seen by an outside podiatrist.  In light of the subsequent diagnosis of plantar fasciitis not considered by the examiner, a remand is required to obtain an etiology opinion for this foot disorder.  Additionally, on remand, an attempt should be made to obtain the appropriate releases for all relevant private medical treatment records, including any outside podiatrists.

Moreover, service hospital records identified by the Veteran should be requested.   In a May 2011 statement, the Veteran indicated that he was treated for bilateral calluses of the fifth toe at the 121st Evacuation Hospital Dispensary in Seoul, South Korea between October 1975 and November 1976.  It does not appear that a separate request has been made for the records relating to this hospital treatment.  As it is possible that there are outstanding records related to this treatment that have not been requested, the AOJ should request such information based on the information given by the Veteran.  See Moore v. Shinseki, 555 F.3d 1369, 1373-74 (2009) (stating that VA improperly failed to comply with the affirmative obligation under 38 U.S.C.A. § 5103A to obtain and evaluate in-service psychiatric hospitalization records that were not obtained with the veteran's other service treatment records).

Finally, the RO has not satisfied the Board's September 2015 remand directive to issue statement of the case (SOC) addressing the denial of service connection for congestive heart failure and a TDIU.  No such SOC is in the record despite the Veteran's February 2013 disagreement of the November 2012 RO denial.  The issuance of a SOC must be accomplished. See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records since January 2017.

2. Notify the Veteran that his treatment records from the VA medical center in Hampton, dated 1983 to 1989 are unavailable.  A copy of the notification should be associated with the record.

3. Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any identified non-VA medical provider, specifically to include any private podiatrist, and ask that the form(s) be completed and returned.

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the appellant and her representative and give him an opportunity to submit such information. 

4.  Request and obtain any hospital records pertaining to foot treatment received at the 121st Evacuation Hospital Dispensary, Seoul, Korea, from October 1975 to November 1976.  

5.  Regardless of whether any additional medical records are obtained, forward the Veteran's claims folder to the VA examiner who conducted the December 2015 VA foot examination for an addendum etiology opinion, or, if she is unavailable, from another suitably qualified clinician.  The need for another examination is left to the discretion of the examiner.  

After reviewing the claims file, the examiner is asked to:

Provide an opinion as to whether the Veteran's current plantar fasciitis (see January 2016 VA treatment notes) had its onset during active service or is otherwise related to service.  Specifically indicate, with rationale, whether the current plantar fasciitis is related to the Veteran's documented calluses and foot conditions during service. 

A complete rationale should be provided for all proffered opinions.

6.  Then, readjudicate the issues on appeal on the basis of the additional evidence of record.  

7.  Issue a SOC to the Veteran and his representative addressing the November 2012 RO denial of service connection for a heart condition, to include coronary artery disease and congestive heart failure, and a TDIU.  The SOC should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  Then, if an appeal has been perfected, these issues should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


